EXECUTION COPY

THIRD AMENDED AND RESTATED STANDARD DEFINITIONS

Rules of Construction. In these Standard Definitions and with respect to the
Transaction Documents (as defined below), (a) the meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms, (b) in
any Transaction Document, the words “hereof,” “herein,” “hereunder” and similar
words refer to such Transaction Document as a whole and not to any particular
provisions of such Transaction Document, (c) any subsection, Section, Article,
Annex, Schedule and Exhibit references in any Transaction Document are to such
Transaction Document unless otherwise specified, (c) the term “documents”
includes any and all documents, instruments, agreements, certificates,
indentures, notices and other writings, however evidenced (including
electronically), (d) the term “including” is not limiting and (except to the
extent specifically provided otherwise) shall mean “including (without
limitation)”, (e) unless otherwise specified, in the computation of periods of
time from a specified date to a later specified date, the word “from” shall mean
“from and including,” the words “to” and “until” each shall mean “to but
excluding,” and the word “through” shall mean “to and including” and (f) the
words “may” and “might” and similar terms used with respect to the taking of an
action by any Person shall reflect that such action is optional and not required
to be taken by such Person.

                    “50/50 Loan” shall mean a Timeshare Loan where the Obligor
has elected to make a down payment equal to at least 50% of the total purchase
price of the Timeshare Property or Timeshare Properties with the remaining
balance (together with interest) due within one year of the origination date,
such balance to be paid either in 12 monthly amortizing installments of
principal and interest or all principal and interest due in a lump sum payment
on the one year anniversary of the origination of the Timeshare Loan.

                    “ACH Form” shall mean the ACH authorization form executed by
Obligors substantially in the form attached as Exhibit C to each of the Sale
Agreement and the Purchase Agreement.

                    “Act” shall have the meaning specified in Section 1.4 of the
Indenture.

                    “Additional Approved Opinion Resort” shall mean a Resort (1)
for which Bluegreen shall have provided such due diligence materials as the
Agent may reasonably request, (2) for which the Agent shall have received a
favorable written opinion of local counsel relating to such timeshare and real
estate law issues as the Agent may reasonably request and (3) for which the
Agent shall have approved in writing as a Resort for which the Seller and the
Depositor may sell Timeshare Loans secured by Timeshare Properties at such
Resort pursuant to the Purchase Agreement and Sale Agreement, respectively.

                    “Additional Approved Non-Opinion Resort” shall mean a Resort
(1) for which Bluegreen shall have provided such due diligence materials as the
Agent may reasonably request and (2) for which the Agent shall have approved in
writing as a Resort for which the Seller and the Depositor may sell Timeshare
Loans secured by Timeshare Properties at such Resort pursuant to the Purchase
Agreement and the Sale Agreement, respectively.

--------------------------------------------------------------------------------



                    “Additional Servicing Compensation” shall mean any late fees
related to late payments on the Timeshare Loans, any non-sufficient funds fees,
any processing fees and any Liquidation Expenses collected by and due to the
Servicer, any refunds paid by the Servicer as a result of overpayments on
payoffs and any unpaid out-of-pocket expenses incurred by the Servicer during
the related Due Period.

                    “Administration Agreement” shall mean the administration
agreement, dated as of May 1, 2006, by and among the Administrator, the Owner
Trustee, the Issuer and the Indenture Trustee, as amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

                    “Administrator” shall mean Bluegreen or any successor under
the Administration Agreement.

                    “Administrator Fee” shall equal on each Payment Date an
amount equal to the product of (i) one-twelfth and (ii) (A) if Bluegreen or an
affiliate thereof is the Administrator, $1,000.00 and (B) if Wilmington Trust
Company is the Administrator, $20,000.00.

                    “Adverse Claim” shall mean any claim of ownership or any
lien, security interest, title retention, trust or other charge or encumbrance,
or other type of preferential arrangement having the effect or purpose of
creating a lien or security interest, other than the interests created under the
Indenture or any other Transaction Document in favor of the Indenture Trustee
and the Noteholders.

                    “Affiliate” shall mean any Person: (a) which directly or
indirectly controls, or is controlled by, or is under common control with such
Person; (b) which directly or indirectly beneficially owns or holds five percent
(5%) or more of the voting stock of such Person; or (c) for which five percent
(5%) or more of the voting stock of which is directly or indirectly beneficially
owned or held by such Person; provided, however, that under no circumstances
shall the (i) Owner Trustee be deemed to be an Affiliate of the Issuer, the
Depositor or the Trust Owner, nor shall any of such parties be deemed to be an
Affiliate of the Owner Trustee or (ii) Bluegreen be deemed an Affiliate of any
5% or greater shareholder of Bluegreen or any Affiliate of such shareholder who
is not a Direct Affiliate (as defined herein) of Bluegreen, nor shall any such
shareholder be deemed to be an Affiliate of Blugreen. The term “control” means
the possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise. For purposes of this
definition, any entity included in Bluegreen’s GAAP consolidated financial
statements shall be Affiliates of Bluegreen (a “Direct Affiliate”).

                    “Agent” shall mean Branch Banking and Trust Company, a North
Carolina corporation and its successors and assigns under the Note Funding
Agreement.

                    “Aggregate Initial Loan Balance” shall mean the sum of all
the Cut-Off Date Loan Balances.

                    “Aggregate Initial Note Balance” shall mean the sum of all
Borrowings on each Funding Date.

- 2 -

--------------------------------------------------------------------------------



                    “Aggregate Loan Balance” means the sum of the Loan Balances
for all Timeshare Loans.

                    “Aggregate Outstanding Note Balance” is equal to the sum of
the Outstanding Note Balances for all Classes of Notes.

                    “Aggregate Principal Distribution Amount” shall equal on
each Payment Date, the amount of principal that must be repaid on all Classes of
Notes such that a Borrowing Base Deficiency will not occur, giving effect to
distributions made pursuant to Section 3.4(a)(xv) – (xix) of the Indenture on
each Payment Date; provided, however, after the Facility Termination Date, upon
written notice by the Agent to the Issuer and the Servicer, the Aggregate
Principal Distribution Amount shall equal the Aggregate Outstanding Note Balance
(such notice, a “Facility Termination Date Notice”).

                    “Amendment Date” shall mean September 2, 2010.

                    “Approved Resort” shall mean as the context shall require,
an Initial Approved Opinion Resort, an Initial Approved Non-Opinion Resort, an
Additional Approved Opinion Resort and/or an Additional Approved Non-Opinion
Resort.

                    “Aruba Club Loans” shall mean all timeshare loans originated
by the Aruba Originator on or after January 26, 2004 each secured by Co-op
Shares, which entitle the owner thereof to use and occupy a fixed Unit at La
Cabana Resort.

                    “Aruba Loans” shall mean collectively, the Aruba Club Loans
and the Aruba Non-Club Loans.

                     “Aruba Non-Club Loans” shall mean timeshare loans
originated by the Aruba Originator prior to January 26, 2004, each evidenced by
a Finance Agreement for the purchase of Co-op Shares.

                    “Aruba Originator” shall mean Bluegreen Properties, N.V., an
Aruba corporation.

                    “Assignment of Mortgage” shall mean, with respect to a
Deeded Club Loan, a written assignment of one or more Mortgages from the related
Originator or Seller to the Indenture Trustee, for the benefit of the
Noteholders, relating to one or more Timeshare Loans in recordable form, and
signed by an Authorized Officer of all necessary parties, sufficient under the
laws of the jurisdiction wherein the related Timeshare Property is located to
give record notice of a transfer of such Mortgage and its proceeds to the
Indenture Trustee.

                    “Association” shall mean the not-for-profit corporation or
cooperative association responsible for operating a Resort.

                    “Assumption Date” shall have the meaning specified in the
Backup Servicing Agreement.

- 3 -

--------------------------------------------------------------------------------



                    “Authorized Officer” shall mean, with respect to any
corporation, limited liability company or partnership, the Chairman of the
Board, the President, any Senior Vice President, any Vice President, the
Secretary, the Treasurer, any Assistant Secretary, any Assistant Treasurer,
Managing Member and each other officer of such corporation or limited liability
company or the general partner of such partnership specifically authorized in
resolutions of the Board of Directors of such corporation or managing member of
such limited liability company to sign agreements, instruments or other
documents in connection with the Indenture on behalf of such corporation,
limited liability company or partnership, as the case may be.

                    “Available Commitment” shall mean, on any day for a
Committed Purchaser, such Purchaser’s Commitment in effect on such day minus
such Purchaser’s pro rata interest (calculated on the basis of advances made by
such Purchaser in respect of Borrowings,) in the Outstanding Note Balance of
each Class of Notes on such day.

                    “Available Funds” shall mean for any Payment Date, (A) all
funds on deposit in the Collection Account after making all transfers and
deposits required from (i) the Lockbox Account pursuant to the Lockbox
Agreement, (ii) the General Reserve Account pursuant to Section 3.2(b) of the
Indenture, (iii) the Seller or the Depositor, as the case may be, pursuant to
Section 4.6 of the Indenture, (iv) the Servicer pursuant to the Indenture, (v)
any payment received in respect of any Hedge Agreement, plus (B) all investment
earnings on funds on deposit in the Collection Account from the immediately
preceding Payment Date through such Payment Date, less (C) amounts on deposit in
the Collection Account related to collections related to any Due Periods
subsequent to the Due Period related to such Payment Date, less (D) any
Additional Servicing Compensation on deposit in the Collection Account, less (E)
Misdirected Deposits, if any.

                    “Backup Servicer” shall mean Concord Servicing Corporation,
an Arizona corporation, and its permitted successors and assigns.

                    “Backup Servicing Agreement” shall mean the backup servicing
agreement, dated as of May 1, 2006, by and among the Issuer, the Depositor, the
Servicer, the Backup Servicer and the Indenture Trustee, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof.

                    “Backup Servicing Fee” shall on each Payment Date (so long
as Concord Servicing Corporation is the Backup Servicer), be equal to:

                    (A) prior to the removal or resignation of Bluegreen, as
Servicer, the greater of (i) $1,000.00 and (ii) the product of (1)(x) $0.10 and
(y) the number of Timeshare Loans in the Trust Estate at the end of the related
Due Period up to 20,000 and (2)(x) $0.075 and (y) the number of Timeshare Loans
in the Trust Estate at the end of the related Due Period in excess of 20,000,
and

                    (B) after the removal or resignation of Bluegreen, as
Servicer, an amount equal to the product of (i) one-twelfth of 1.50% and (ii)
the Aggregate Loan Balance as of the first day of the related Due Period.

- 4 -

--------------------------------------------------------------------------------



                    “Bankruptcy Code” shall mean the federal Bankruptcy Code, as
amended (Title 11 of the United States Code).

                    “Beneficiary” shall be as defined in the Club Trust
Agreement.

                    “Benefit Plan” shall mean an “employee benefit plan” as
defined in Section 3(3) of ERISA, or any other “plan” as defined in Section
4975(e)(1) of the Code, that is subject to the prohibited transaction rules of
ERISA or of Section 4975 of the Code or any plan that is subject to any
substantially similar provision of federal, state or local law.

                    “Bluegreen” shall mean Bluegreen Corporation, a
Massachusetts corporation, and its permitted successors and assigns.

                    “Bluegreen Club Resort” shall mean a Resort where Bluegreen
acquired or developed a significant number of vacation ownership interests
associated with such Resort, even if substantially all of the vacation ownership
interests have been sold to consumers.

                    “Borrowing” shall mean a borrowing made by the Issuer
pursuant to the terms and conditions of the Indenture and the Note Funding
Agreement.

                    “Borrowing Base” shall mean, on any Determination Date, an
amount equal to the product of (x) the Borrowing Base Percentage and (y)(1) the
Aggregate Loan Balance as of the close of business on the last day of the
related Due Period less (2) without duplication, (A) the Excluded Loan Balance,
(B) the aggregate Loan Balance of all Defaulted Timeshare Loans, (C) the
aggregate Loan Balance of Timeshare Loans that are determined to be Defective
Timeshare Loans as of the close of business on the last day of the related Due
Period and (D) the aggregate Loan Balance of all Qualified Substitute Timeshare
Loans for which a Custodian’s Certification delivered pursuant to the terms of
the Custodial Agreement by the Determination Date for the related Due Period has
not been received by the Agent and the Servicer.

                    “Borrowing Base Percentage” shall mean, on the Determination
Date, the lower of (i) the Aggregate Outstanding Note Balance as of the end of
the related Due Period, divided by the sum of (A) (1) the Aggregate Loan Balance
as of the close of business on the day prior to the first day of the related Due
Period less (2) without duplication, (a) the Excluded Loan Balance, (b) the
aggregate Loan Balance of all Defaulted Timeshare Loans, (c) the aggregate Loan
Balance of Timeshare Loans that are determined to be Defective Timeshare Loans
as of the close of business on the last day of the related Due Period and (d)
the aggregate Loan Balance of all Qualified Substitute Timeshare Loans for which
a Custodian’s Certification delivered pursuant to the terms of the Custodial
Agreement by the Determination Date for the related Due Period has not been
received by the Agent and the Servicer and (B) the Aggregate Loan Balance of
Funding Date Timeshare Loans related to all Borrowings that occurred during the
related Due Period; (ii) the Borrowing Base Percentage calculated for the
immediately prior Determination Date, and (iii) 100% less the percentage credit
enhancement required by the Rating Agency to achieve a rating of “BBB” (or the
equivalent) with respect to a securitization of timeshare loans similar to the
Timeshare Loans in the Trust Estate plus, in the case of clause (iii) only,
2.0%. With respect to clause (iii) of this definition, the percentage credit
enhancement

- 5 -

--------------------------------------------------------------------------------



shall be determined either by special request to the Rating Agency or by
reference to recent securitization transactions of timeshare loans originated by
Bluegreen and its Affiliates.

                    “Borrowing Base Deficiency” shall mean on any Determination
Date, the excess if any, of the Aggregate Outstanding Note Balance as of the
last day of the related Due Period over the Borrowing Base as of such
Determination Date.

                    “Borrowing Notice” shall have the meaning specified in
Section 2.1(d) of the Note Funding Agreement.

                    “Boyne Resort” shall mean the Resort located in Michigan
known as Mountain Run at Boyne™.

                    “Business Day” shall mean any day other than (i) a Saturday,
a Sunday, (ii) a day on which banking institutions in New York City, Wilmington,
Delaware, the State of Florida, the city in which the Servicer is located or the
city in which the Corporate Trust Office of the Indenture Trustee is located are
authorized or obligated by law or executive order to be closed or (iii) a day on
which the Bond Market Association recommends to be closed.

                    “Casa del Mar Resort” shall mean the Resort located in
Florida known as Casa del Mar Beach Resort™.

                    “Cash Accumulation Event” shall exist on any Determination
Date if (A) for the last six Due Periods, the average Delinquency Level (Trust
Estate) for Timeshare Loans is greater than 8%, or (B) for the last six Due
Periods, the average Default Level (Trust Estate) is greater than 10%. A Cash
Accumulation Event shall be deemed to be continuing until waived by the Agent in
its sole discretion.

                    “Certificate” shall mean a Trust Certificate or a Residual
Interest Certificate, as applicable.

                    “Certificate Distribution Account” shall have the meaning
specified in Section 5.01 of the Trust Agreement.

                    “Certificate of Trust” shall mean the Certificate of Trust
in the form attached as Exhibit A to the Trust Agreement.

                    “Certificateholders” shall mean the holders of the
Certificates.

                    “Class” shall mean, as the context may require, any of the
Class A Notes, the Class B Notes, the Class C Notes, the Class D Notes or the
Class E Notes.

                    “Class A Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class B Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

- 6 -

--------------------------------------------------------------------------------



                    “Class C Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class D Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Class E Notes” shall have the meaning specified in the
Recitals of the Issuer in the Indenture.

                    “Clean-up Call Date” shall mean the first date on which the
Aggregate Outstanding Note Balance is less than or equal to 10% of the then
Aggregate Initial Note Balance.

                    “Closing Date” shall mean May 25, 2006.

                    “Club” shall mean Bluegreen Vacation Club Trust, formed
pursuant to the Club Trust Agreement, doing business as Bluegreen Vacation Club.

                    “Club Loans” means, collectively, the Deeded Club Loans and
the Aruba Club Loans.

                    “Club Management Agreement” shall mean that certain Amended
and Restated Management Agreement between the Club Managing Entity and the Club
Trustee, dated as of May 18, 1994, as amended from time to time.

                    “Club Managing Entity” shall mean Bluegreen Resorts
Management, Inc., a Delaware corporation, in its capacity as manager of the Club
and owner of the Club’s reservation system, and its permitted successors and
assigns.

                    “Club Originator” shall mean Bluegreen, in its capacity as
an Originator.

                    “Club Trust Agreement” shall mean, collectively, that
certain Bluegreen Vacation Club Trust Agreement, dated as of May 18, 1994, by
and between the Developer and the Club Trustee, as amended, restated or
otherwise modified from time to time, together with all other agreements,
documents and instruments governing the operation of the Club.

                    “Club Trustee” shall mean Vacation Trust, Inc., a Florida
corporation, in its capacity as trustee under the Club Trust Agreement, and its
permitted successors and assigns.

                    “Code” shall mean the Internal Revenue Code of 1986, as
amended from time to time and any successor statute, together with the rules and
regulations thereunder.

                    “Collection Account” shall mean the account established and
maintained by the Indenture Trustee pursuant to Section 3.2(a) of the Indenture.

- 7 -

--------------------------------------------------------------------------------



                    “Collection Policy” shall mean the collection policy of the
initial servicer, in effect on September 2, 2010, attached to the Indenture as
Exhibit J, as the same may be amended from time to time in accordance with the
Indenture.

                    “Collections” shall mean all amounts received in connection
with a Timeshare Loan.

                    “Committed Purchaser” shall mean any Purchaser which has a
Commitment as set forth in its respective Joinder Supplement and any Assignee of
such Purchaser to the extent of the portion of such Commitment assumed by such
Assignee pursuant to its respective Transfer Supplement (so long as the
Commitments are in effect).

                    “Commitment” shall mean with respect to a Committed
Purchaser, the maximum amount of such Purchaser’s commitment to make advances to
the Issuer as set forth in the Joinder Supplement or the Transfer Supplement by
which such Purchaser became a party to the Note Funding Agreement.

                    “Commitment Expiration Date” shall be August 31, 2011 or
such later date as specified in writing to the Issuer by all Committed
Purchasers in their sole discretion.

                    “Commitment Percentage” shall mean with respect to a
Committed Purchaser, such Purchaser’s Commitment as a percentage of all
Commitments.

                    “Completed Unit” shall mean a Unit at a Resort which has
been fully constructed and furnished, has received a valid permanent certificate
of occupancy, is ready for occupancy and is subject to a time share declaration.

                    “Confidential Information” means information obtained by any
Noteholder including, without limitation, related to the Notes and the
Transaction Documents, that is proprietary in nature and that was clearly marked
or labeled as being confidential information of the Issuer, the Servicer or
their Affiliates, provided that such term does not include information that (a)
was publicly known or otherwise known to the Noteholder prior to the time of
such disclosure, (b) subsequently becomes publicly known through no act or
omission by such Noteholder or any Person acting on its behalf, (c) otherwise
becomes known to the Noteholder other than through disclosure by the Issuer, the
Servicer or their Affiliates or (d) any other public disclosure authorized by
the Issuer or the Servicer.

                    “Consolidated Net Worth” shall mean on a consolidated basis
for Bluegreen and its subsidiaries, at any date, (i) the sum of (a) capital
stock taken at par or stated value plus (b) capital of Bluegreen in excess of
par or stated value relating to capital stock plus (c) accumulated other
comprehensive income plus (d) retained earnings (or minus any retained earning
deficit) of Bluegreen, determined in accordance with GAAP minus (ii) the sum of
treasury stock, capital stock subscribed for and unissued and other
contra-equity accounts, determined in accordance with GAAP, and adding back
(iii) any reduction of Bluegreen’s and its Subsidiaries’ equity, on a
consolidated basis, as the result of other non-cash charges (including, but not
limited to, asset impairment charges and non-cash loss on sale of assets)
occurring after the Amendment Date

- 8 -

--------------------------------------------------------------------------------



solely with respect Bluegreen Communities; provided that the amounts added back
in this clause (iii) shall not exceed $20,000,000.

                    “Continued Errors” shall have the meaning specified in
Section 5.4 of the Indenture.

                    “Conversion Loan” shall mean a loan originated to finance
the fee related to the conversion of an Oasis Lakes Loan, a non-Club RDI Loan,
an Aruba Non-Club Loan or other non-Club Loan to a Club Loan.

                    “Co-op Shares” shall mean a share certificate issued by the
timeshare cooperative association of La Cabana Resort, which entitles the owner
thereof the right to use and occupy a fixed Unit at a fixed period of time each
year at La Cabana Resort.

                    “Corporate Trust Office” shall mean the office of the
Indenture Trustee located in the State of Minnesota, which office is at the
address set forth in Section 13.3 of the Indenture.

                    “Credit Card Account” shall mean the deposit account
(account number 005566378569) established at the Lockbox Bank, which shall be a
non-interest bearing account.

                    “Credit Card Timeshare Loan” shall mean a Timeshare Loan
where the Obligor makes its payments due on such Timeshare Loan with credit card
payment arrangements.

                    “Credit Policy” shall mean the credit and underwriting
policy of the Originators, in effect on September 2, 2010, attached to the
Indenture as Exhibit K, as the same may be amended from time to time in
accordance with the Indenture.

                    “Custodial Agreement” shall mean the custodial agreement,
dated as of May 1, 2006 by and among the Issuer, the Depositor, the Servicer,
the Backup Servicer, and the Indenture Trustee and Custodian, as the same may be
amended, supplemented or otherwise modified from time to time in accordance with
the terms thereof providing for the custody and maintenance of the Timeshare
Loan Documents relating to the Timeshare Loans.

                    “Custodian” shall mean U.S. Bank National Association, a
national banking association, or its permitted successors and assigns.

                    “Custodian Fees” shall mean for each Payment Date, the fee
payable by the Issuer to the Custodian in accordance with the Custodial
Agreement.

                    “Cut-Off Date” shall mean with respect to a Timeshare Loan,
the date specified in the Schedule of Timeshare Loans as the date after which
all subsequent Collections related to such Timeshare Loans are sold by the
Seller to the Depositor and by the Depositor to the Issuer.

                    “Cut-Off Date Loan Balance” shall mean the Loan Balance of a
Timeshare Loan on its related Cut-Off Date.

- 9 -

--------------------------------------------------------------------------------



                    “Deeded Club Loan” shall mean a timeshare loan (including a
Wilderness Loan) originated by the Club Originator and evidenced by a Mortgage
Note and secured by a first Mortgage on a fractional fee simple timeshare
interest in a Unit or an undivided interest in a Resort (or a phase thereof)
associated with a Unit.

                    “Default” shall mean an event which, but for the passage of
time or the giving of notice or both, would constitute an Event of Default under
the Indenture.

                    “Default Level (Trust Estate)” shall mean for any Due
Period, the product of (i) 12 and (ii) the sum of the Loan Balances of Timeshare
Loans in the Trust Estate that became Defaulted Timeshare Loans during such Due
Period less the Loan Balances of Defaulted Timeshare Loans that subsequently
became current during such Due Period which are still subject to the Lien of the
Indenture at such time, divided by the Aggregate Loan Balance of all Timeshare
Loans in the Trust Estate on the last day of such Due Period (expressed as a
percentage).

                    “Default Level (Portfolio)” shall mean for any Test Date,
the product of (i) 12 and (ii) (A) the sum of the Loan Balances of Portfolio
Loans serviced by the Servicer for which all or a part of a scheduled payment
became more than 120 days delinquent (other than if such payment relates to the
first or second payment (which for the avoidance of doubt shall not be used in
any manner for these calculations)) from the related due date as of the end of
the related calendar month less the Loan Balances of such Timeshare Loans that
subsequently became current during such calendar month, divided by (B) the
Aggregate Loan Balance of all Portfolio Loans serviced by the Servicer on the
last day of such calendar month (expressed as a percentage).

                    “Defaulted Timeshare Loan” is any Timeshare Loan for which
any of the following events may have occurred: (i) the Servicer has commenced
cancellation or termination proceedings on the related Timeshare Loan after
collection efforts have failed in accordance with its Collection Policy or (ii)
as of the last day of any Due Period, all or part of a scheduled payment under
the Timeshare Loan is more than 90 days delinquent from the related due date.

                    “Defective Timeshare Loan” shall have the meaning specified
in Section 4.6 of the Indenture.

                    “Delinquency Level (Trust Estate)” shall mean for any Due
Period, an amount equal to the sum of the Loan Balances of Timeshare Loans
(other than Defaulted Timeshare Loans) in the Trust Estate that are 31 days or
more delinquent on the last day of such Due Period divided by the Aggregate Loan
Balance of all Timeshare Loans in the Trust Estate as of the last day of such
Due Period (expressed as a percentage).

                    “Delinquency Level (Portfolio)” shall mean for any Test
Date, an amount equal to the sum of the Loan Balances of Portfolio Loans (other
than the sum of the Loan Balances of Portfolio Loans serviced by the Servicer
for which all or a part of a scheduled payment is more than 120 days delinquent
from the related due date as of the end of the related calendar month) at such
Test Date serviced by the Servicer that are 31 days or more delinquent as of
such Test Date

- 10 -

--------------------------------------------------------------------------------



divided by the Aggregate Loan Balance of all Portfolio Loans serviced by the
Servicer as of such Test Date (expressed as a percentage).

                    “Depositor” shall mean Bluegreen Timeshare Finance
Corporation I, a Delaware Corporation, and its permitted successors and assigns.

                    “Determination Date” shall mean with respect to any Payment
Date, the day that is five Business Days prior to such Payment Date.

                    “Developer” shall mean Bluegreen Vacations Unlimited, Inc.,
a Florida corporation, and its permitted successors and assigns.

                    “Due Period” shall mean with respect to any Payment Date,
the period from the 16th day of the second preceding calendar month to the 15th
day of the preceding calendar month. The initial Due Period for the Initial
Payment Date, shall be the period beginning on the day after the initial Cut-Off
Date and ending on, and including, the 15th day of the month immediately
succeeding the initial Cut-Off Date.

                    “Eligible Bank Account” shall mean a segregated account,
which may be an account maintained by the Indenture Trustee, which is either (a)
maintained with a depository institution or trust company whose long-term
unsecured debt obligations are rated at least “A” by Fitch and “A2” by Moody’s
and whose short-term unsecured obligations are rated at least “A-1” by Fitch and
“P-1” by Moody’s; or (b) a trust account or similar account maintained at the
corporate trust department of the Indenture Trustee held in the name of and for
the benefit of the Noteholders.

                    “Eligible Investments” shall mean one or more of the
following:

 

 

 

          (a) obligations of, or guaranteed as to timely payment of principal
and interest by, the United States or any agency or instrumentality thereof when
such obligations are backed by the full faith and credit of the United States;

 

 

 

          (b) federal funds, certificates of deposit, time deposits and bankers’
acceptances, each of which shall not have an original maturity of more than 90
days, of any depository institution or trust company incorporated under the laws
of the United States or any state; provided that the long-term unsecured debt
obligations of such depository institution or trust company at the date of
acquisition thereof have been rated by each Rating Agency in one of the three
highest rating categories available from S&P and no lower than A2 by Moody’s;
and provided, further, that the short-term obligations of such depository
institution or trust company shall be rated in the highest rating category by
such Rating Agency;

 

 

 

          (c) commercial paper or commercial paper funds (having original
maturities of not more than 90 days) of any corporation incorporated under the
laws of the United States or any state thereof; provided that any such
commercial

- 11 -

--------------------------------------------------------------------------------




 

 

 

paper or commercial paper funds shall be rated in the highest short-term rating
category by each Rating Agency;

 

 

 

          (d) any no-load money market fund rated (including money market funds
managed or advised by the Indenture Trustee or an Affiliate thereof) in the
highest short-term rating category or equivalent highest long-term rating
category by each Rating Agency; provided that, Eligible Investments purchased
from funds in the Eligible Bank Accounts shall include only such obligations or
securities that either may be redeemed daily or mature no later than the
Business Day next preceding the next Payment Date; and

 

 

 

          (e) demand and time deposits in, certificates of deposit of, bankers’
acceptances issued by, or federal funds sold by any depository institution or
trust company (including the Indenture Trustee or any Affiliate of the Indenture
Trustee, acting in its commercial capacity) incorporated under the laws of the
United States of America or any State thereof and subject to supervision and
examination by federal and/or state authorities, so long as, at the time of such
investment, the commercial paper or other short-term deposits of such depository
institution or trust company are rated at least P-1 by Moody’s and at least A-1
by S&P;

and provided, further, that (i) no instrument shall be an Eligible Investment if
such instrument evidences a right to receive only interest payments with respect
to the obligations underlying such instrument, and (ii) no Eligible Investment
may be purchased at a price in excess of par. Eligible Investments may include
those Eligible Investments with respect to which the Indenture Trustee or an
Affiliate thereof provides services; and provided, further, that the Issuer may
not exercise any voting rights affecting Eligible Investments.

                    “Eligible Owner Trustee” shall have the meaning specified in
Section 10.01 of the Trust Agreement.

                    “Eligible Timeshare Loan” shall mean a Timeshare Loan which
satisfied the representations and warranties set forth in Schedule I of the
Purchase Agreement and the Sale Agreement on the date such Timeshare Loan was
transferred by Bluegreen to the Depositor pursuant to the Purchase Agreement and
by the Depositor to the Issuer pursuant to the Sale Agreement; provided,
however, that any Timeshare Loan that becomes a Defaulted Timeshare Loan shall
cease to be an Eligible Timeshare Loan; provided, further, as of any
Determination Date that any Qualified Substitute Timeshare Loan for which a
Custodian’s Certification delivered pursuant to the terms of the Custodial
Agreement is not received by the Agent and the Servicer, shall cease to be an
Eligible Timeshare Loan.

                    “ERISA” shall mean the Employee Retirement Income Security
Act of 1974, as amended.

                    “Errors” shall have the meaning specified in Section 5.4 of
the Indenture.

                    “Event of Default” means any one of the following events:

- 12 -

--------------------------------------------------------------------------------



                    (a) a default in the making of Interest Distribution
Amounts, Principal Distribution Amounts or any other payments in respect of any
Note when such become due and payable, and continuance of such default for three
Business Days, (or, in the case that such default relates to the failure to pay
the Aggregate Outstanding Note Balance following a Facility Termination Date
Notice, the continuance of such default for 90 days);

                    (b) a non-monetary default in the performance, or breach, of
any covenant of the Issuer, the Servicer, the Depositor or the Club Trustee in
the Indenture or other Transaction Document (other than a covenant dealing with
a default in the performance of which, or the breach of which, is specifically
dealt with elsewhere in this definition or as a Servicer Event of Default) and
the continuance of such default or breach for a period of 30 days (or, if the
defaulting party shall have provided evidence satisfactory to the Agent at its
sole discretion (1) that such breach cannot be cured in the 30-day period, (2)
that such breach can be cured within an additional 30-day period and (3) that it
is diligently pursuing a cure, then 60 days) after the earlier of (x) the Issuer
first acquiring Knowledge thereof, and (y) the Indenture Trustee’s or Agent’s
giving written notice thereof to the Issuer; provided, however, that if such
default or breach is in respect of (1) the negative covenants contained in
Section 8.6(a)(i) or (ii) of the Indenture or (2) a breach that cannot be cured,
there shall be no grace period whatsoever; or

                    (c) if any representation or warranty of the Issuer, the
Servicer, the Depositor or the Club Trustee made in the Indenture or other
Transaction Document shall prove to be incorrect in any material respect as of
the time when the same shall have been made, and such breach is not remedied
within 30 days (or, if the defaulting party shall have provided evidence
satisfactory to the Agent at its sole discretion (1) that such representation or
warranty cannot be cured in the 30-day period, (2) that such representation or
warranty can be cured within an additional 30-day period and (3) that it is
diligently pursuing a cure, then 60 days) after the earlier of (x) the Issuer
first acquiring Knowledge thereof, and (y) the Indenture Trustee’s or Agent’s
giving written notice thereof to the Issuer; provided, however, if such breach
is in respect of a representation or warranty that cannot be cured, there shall
be no grace period whatsoever; or

                    (d) the entry by a court having jurisdiction over the Issuer
of (i) a decree or order for relief in respect of the Issuer in an involuntary
case or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or (ii) a decree or order adjudging the
Issuer as a bankrupt or insolvent, or approving as properly filed a petition
seeking reorganization, arrangement, adjustment, or composition of or in respect
of the Issuer under any applicable federal or state law, or appointing a
custodian, receiver, liquidator, assignee, trustee, sequestrator, or other
similar official of the Issuer, or of any substantial part of its property, or
ordering the winding up or liquidation of its affairs, and the continuance of
any such decree or order for relief or any such other decree or order unstayed
and in effect for a period of 60 consecutive days; or

                    (e) the commencement by the Issuer of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated as a bankrupt or insolvent, or the consent by either to the entry of
a decree or order for relief in respect of the Issuer in an involuntary case or

- 13 -

--------------------------------------------------------------------------------



proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Issuer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Issuer’s failure to pay its debts generally as they
become due, or the taking of corporate action by the Issuer in furtherance of
any such action; or

                    (f) the Issuer becoming subject to registration as an
“investment company” under the Investment Company Act of 1940, as amended; or

                    (g) the impairment of the validity of any security interest
of the Indenture Trustee in the Trust Estate in any material respect, except as
expressly permitted under the Transaction Documents, or the creation of any
material encumbrance on or with respect to the Trust Estate or any portion
thereof not otherwise permitted, which is not stayed or released within ten (10)
days of the Issuer having Knowledge of its creation; or

                    (h) the failure by the Club Originator to repurchase any
Defective Timeshare Loan or provide a Qualified Substitute Timeshare Loan for a
Defective Timeshare Loan to the extent required under the terms of Purchase
Agreement; or

                    (i) the occurrence and continuance of a Servicer Event of
Default.

                    “Exchange Act” shall mean the United Stated Securities
Exchange Act of 1934, as amended.

                    “Excluded Loan Balance” shall mean on any date of
determination, without duplication, the sum of the following:

                    (a) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to an Obligor or group of Affiliate Obligors
exceeds 0.20% of the Aggregate Loan Balance of all Eligible Timeshare Loans,
plus

                    (b) the amount by which the aggregate Loan Balance of any
Eligible Timeshare Loans relating to any Obligor or Affiliate Obligors exceeds
$100,000, plus

                    (c) the amount by which the aggregate Loan Balance of Aruba
Loans relating to Obligors that are non-United States resident exceeds 40% of
the Aggregate Loan Balance of all Aruba Loans, plus

                    (d) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to Obligors that are non-United States
residents exceeds 5% of the Aggregate Loan Balance of all Eligible Timeshare
Loans, plus

- 14 -

--------------------------------------------------------------------------------



                    (e) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to Aruba Loans exceeds 5% of the Aggregate
Loan Balance of all Eligible Timeshare Loans, plus

                    (f) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to Aruba Loans exceeds 5% of the Maximum
Facility Balance, plus

                    (g) the amount of the aggregate Loan Balance of Eligible
Timeshare Loans with a Timeshare Loan Rate of less than 14.40% necessary to
increase the weighted average Timeshare Loan Rate (weighted on the basis of Loan
Balance) of all Eligible Timeshare Loans to at least 14.40%, plus

                    (h) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to any one Resort exceeds 40% of the Aggregate
Loan Balance of all Eligible Timeshare Loans, plus

                    (i) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to Obligors with billing addresses in any one
state exceeds 20% of the Aggregate Loan Balance of all Eligible Timeshare Loans,
plus

                    (j) the amount by which the aggregate Loan Balance of all
Eligible Timeshare Loans for which the related Obligor is an employee or a
relative of an employee of Bluegreen or any Subsidiary thereof exceeds 0.5% of
the Aggregate Loan Balance of all Eligible Timeshare Loans, plus

                    (k) the aggregate Timeshare Loan File Deficiency Excluded
Balance; plus

                    (l) the amount by which the aggregate Loan Balance of
Eligible Timeshare Loans relating to 50/50 Loans exceeds 5% of the Aggregate
Loan Balance of all Eligible Timeshare Loans; plus

                    (m) the amount by which the aggregate Loan Balance of all
Eligible Timeshare Loans which terms thereof have been modified, waived or
amended exceeds the maximum specified in Section 5.3(a)(ix) of the Indenture;
plus

                    (n) the amount by which the aggregate Loan Balance of all
Eligible Timeshare Loans relating to an Initial Approved Non-Opinion Resort or
an Additional Approved Non-Opinion Resort exceeds 3% of the Aggregate Loan
Balance of all Eligible Timeshare Loans; plus

                    (o) the amount by which the aggregate Loan Balance of Large
Loans exceeds 1% of the Aggregate Loan Balance of all Eligible Timeshare Loans;
plus

                    (p) with respect to each Large Loan, the amount of the Loan
Balance of such Large Loan in excess of $85,000; plus

- 15 -

--------------------------------------------------------------------------------



                    (q) the amount by which the aggregate Loan Balance of all
Wilderness Loans exceeds 25% of the Aggregate Loan Balance of all Eligible
Timeshare Loans; plus

                    (r) the amount by which the aggregate Loan Balance of all
Eligible Timeshare Loans relating to Credit Card Timeshare Loans exceeds 2% of
the Aggregate Loan Balance of all Eligible Timeshare Loans; plus

                    (s) the amount by which the aggregate Loan Balance of all
Eligible Timeshare Loans for which the related Obligor does not have a FICO
Score exceeds 3.5% of the Aggregate Loan Balance of all Eligible Timeshare
Loans.

                    “Facility Termination Date” shall mean the earliest of (i)
the Commitment Expiration Date, (ii) the date of any termination of the Note
Funding Agreement by the Issuer pursuant to Section 2.2(a) thereof, (iii) the
date the Commitments are terminated pursuant to Section 2.5 of the Note Funding
Agreement (except if such termination is a result of a Cash Accumulation Event),
(iv) the Stated Maturity, and (v) the occurrence of the Servicer Event of
Default set forth in clause (o) of the definition thereof for which the
indebtedness under the related Material Credit Facility has been accelerated.

                    “Facility Termination Date Notice” shall have the meaning
ascribed to such term in the definition of “Aggregate Principal Distribution
Amount” herein.

                    “Federal Funds Rate” will be determined by the Agent for any
Payment Date on the second Business Day prior to the commencement of the related
Interest Accrual Period on the basis of the interest rate at which depository
institutions lend balances at the Federal Reserve to other depository
institutions overnight. The establishment of the Federal Funds Rate by the Agent
shall (in the absence of manifest error) be final and binding.

                    “Fee Letter” shall mean those letter agreements each
designated therein as a Fee Letter and dated as of September 2, 2010, among the
Agent, the Placement Agent, the Issuer and Bluegreen, as such letter agreement
may be amended or otherwise modified from time to time.

                    “Fees” shall mean the fees set forth in the Fee Letter.

                    “FICO Score” shall mean a credit risk score known as a
“FICO® Score” and determined by the Fair Isaac Company system implemented by
Experian or a successor acceptable to the Agent, in its reasonable discretion,
for a consumer borrower through the analysis of individual credit files. In the
event that such credit risk scoring program ceases to exist, the Agent and the
Seller may select a successor credit risk scoring program as mutually agreed.

                    In the event that an Obligor consists of more than one
individual (e.g., husband and wife) (an “Obligor Group”), with respect to
Funding Date Timeshare Loans, the FICO Score for such Obligor Group shall be
based on the simple average (if the individuals in the group are not jointly and
severally liable) and the highest (if the individuals in the group are jointly
and severally liable) of the FICO Scores for all individuals who have a FICO
Score in such Obligor Group. If all individuals in an Obligor Group have no FICO
Score, then the Obligor Group shall

- 16 -

--------------------------------------------------------------------------------



be considered to have no FICO Score. In each case listed in this paragraph, such
FICO Score is as determined at the point of sale.

                    “Finance Agreement” shall mean a purchase and finance
agreement between an Obligor and the Aruba Originator pursuant to which such
Obligor finances the purchase of Co-op Shares.

                    “Force Majeure Delay” shall mean with respect to the
Servicer, any cause or event which is beyond the control and not due to the
negligence of the Servicer, which delays, prevents or prohibits such Person’s
delivery of the reports required to be delivered or the performance of any other
duty or obligation of the Servicer under the Indenture as the case may be,
including, without limitation, computer, electrical and mechanical failures,
acts of God or the elements and fire; provided, that no such cause or event
shall be deemed to be a Force Majeure Delay unless the Servicer shall have given
the Agent written notice thereof as soon as practicable after the beginning of
such delay.

                    “Foreclosure Properties” shall have the meaning specified in
Section 5.3(b) of the Indenture.

                    “Funding Date” shall mean the date on which the Issuer shall
make a Borrowing pursuant to the Indenture and the Note Funding Agreement.

                    “Funding Date Advance Rate” shall mean if (i) the Aggregate
Outstanding Note Balance is less than $100,000,000, then 67.5%, (ii) the
Aggregate Outstanding Note Balance is equal to or greater than $100,000,000 but
less than $110,000,000, then 65.0% or (iii) the Aggregate Outstanding Note
Balance is greater than $110,000,000, then 62.5%; provided, however, that if a
Takeout Financing is completed, the Agent and the Issuer agree to discuss
potential amendments to the definition of “Funding Date Advance Rate.”

                    “Funding Date Timeshare Loans” shall mean, with respect to
any Borrowing, the Eligible Timeshare Loans to be acquired by the Issuer on the
related Funding Date that have a Cut-Off Date of either (a) if such Funding Date
occurs on or before the 15th day of the current calendar month, then the 15th
day of the immediately preceding calendar month or (b) if such Funding Date
occurs after the 15th day of the current calendar month, then the 15th day of
the current calendar month.

                    “Funding Termination Event” shall mean the occurrence of any
of the following events: (a) an Event of Default shall have occurred, or (b) any
representation or warranty made or deemed made by the Issuer, the Depositor, the
Seller or the Servicer herein or in any other Transaction Document or which is
contained in any certificate, document or financial or other statement furnished
by it at any time under or in connection with the Note Funding Agreement or any
such other Transaction Document shall prove to have been incorrect in any
material and adverse respect on or as of the date made or deemed made (except
where such representation or warranty specifically relates to any earlier date,
in which case such representation and warranty shall have been true and correct
in all material respects as of such earlier date); provided that a breach of the
Seller’s representation and warranty under Section 6(a) of each of the Sale
Agreement or the Purchase Agreement shall be deemed to occur only if the Seller
is required to

- 17 -

--------------------------------------------------------------------------------



and does not repurchase or provide substitute Timeshare Loans for the Timeshare
Loans causing such violation in accordance with the terms of the Purchase
Agreement or Sale Agreement within the time frame provided for therein; or (c)
the Issuer, the Depositor, the Seller or the Servicer shall fail to observe or
perform any material provision of any other agreement contained in the Note
Funding Agreement or any other Transaction Document (other than as provided in
paragraphs (a) and (b) of this definition), and such failure shall continue
unremedied for a period of five Business Days after the Issuer, the Depositor,
the Seller or the Servicer becomes aware of or is notified of such failure; or
(d)(i) the Indenture shall cease, for any reason, to be in full force and
effect, or the Issuer shall so assert or (ii) the Lien created by the Indenture
shall cease to be enforceable and of the same effect and priority purported to
be created thereby; or (e) a Cash Accumulation Event shall have occurred.

                    “GAAP” shall mean generally accepted accounting principles
as in effect from time to time in the United States of America.

                    “General Reserve Account” shall mean the account maintained
by the Indenture Trustee pursuant to Section 3.2(b) of the Indenture.

                    “Governmental Authority” shall mean any nation or
government, any state or other political subdivision thereof and any entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.

                    “Grant” shall mean to grant, bargain, convey, assign,
transfer, mortgage, pledge, create and grant a security interest in and right of
set-off against, deposit, set over and confirm.

                    “Hedge Agreement” shall mean the interest rate cap
agreement(s) entered into by the Issuer on each Funding Date in accordance with
Section 9.16 of the Note Funding Agreement.

                    “Highest Lawful Rate” shall have the meaning specified in
Section 3 of the Sale Agreement.

                    “Holder” or “Noteholder” shall mean a holder of a Class A
Note, Class B Note, Class C Note, Class D Note or a Class E Note.

                    “II” shall mean Interval International, Inc.

                    “Indebtedness” shall mean with respect to any Person at any
date, (a) all indebtedness of such Person for borrowed money or for the deferred
purchase price of property or services (other than current liabilities incurred
in the ordinary course of business and payable in accordance with customary
trade practices) or which is evidenced by a note, bond, debenture or similar
instrument, (b) all obligations of such Person under capital leases, (c) all
obligations of such Person in respect of acceptances issued or created for the
account of such Person, (d) all liabilities secured by any Lien on any property
owned by such Person even though such Person has not assumed or otherwise become
liable for the payment thereof, and (e) all Indebtedness of other Persons to the
extent guaranteed by such Person.

- 18 -

--------------------------------------------------------------------------------



                    “Indenture” shall mean that certain Third Amended and
Restated Indenture, dated as of August 1, 2010, by and among the Issuer, the
Club Trustee, the Servicer, the Backup Servicer, the Indenture Trustee and the
Agent, as the same may be amended, supplemented or otherwise modified, from time
to time in accordance with the terms thereof.

                    “Indenture Trustee” shall mean U.S. Bank National
Association, a national banking association, not in its individual capacity but
solely as Indenture Trustee under the Indenture, and any successor as set forth
in Section 7.9 of the Indenture.

                    “Indenture Trustee Fee” shall mean for each Payment Date,
the sum of (A) $791.67 and (B) until the Indenture Trustee shall become the
successor Servicer, the greater of (i) the product of one-twelfth of 0.0175% and
the Aggregate Loan Balance as of the first day of the related Due Period and
(ii) $1,500.00.

                    “Initial Approved Opinion Resorts” shall mean the following
resorts: MountainLoftTM, Laurel CrestTM, Shore Crest Vacation Villas I and IITM,
Harbour LightsTM, The Lodge Alley InnTM, The Falls VillageTM, Christmas Mountain
VillageTM, Orlando’s Sunshine ResortTM I & II, Solara SurfsideTM, Shenendoah
CrossingTM, La Cabana Beach & Racquet Club, Casa del Mar Beach Resort, Grande
Villas at World Golf Village®, Mountain Run at BoyneTM, The Hammocks at
MarathonTM, Daytona Seabreeze™, The Suites at HersheyTM, Carolina GrandeTM, The
FountainsTM, Bluegreen Wilderness Traveler at Shenandoah™, SeaGlass Tower™,
Bluegreen Odyssey Dells™, Bluegreen at Atlantic Palace, Bluegreen Club 36TM,
Patrick Henry SquareTM, Bluegreen Club La PensionTM, and The Yachtsman.

                    “Initial Approved Non-Opinion Resorts” shall mean the
following resorts: Via Roma Beach Resort, Dolphin Beach Club, Fantasy Island
Resort II, Gulfstream Manor, Resort Sixty-Six, Outrigger Beach Club, Players
Club, Mariner’s Boathouse, Tropical Sands Resort, Windward Passage Resort,
Landmark Holiday Beach Resort, Ocean Towers Beach Club, Panama City Resort &
Club, Paradise Isle Resort, Shoreline Towers, Surfrider Beach Club, Pono Kai
Resort and Lake Condominiums at Big Sky.

                    “Initial Funding Date” shall mean the initial Funding Date.

                    “Initial Payment Date” shall mean the Payment Date occurring
after the Initial Funding Date for which there are Available Funds.

                    “Intangible Assets” shall mean a non-physical, non-current
right that gives Bluegreen or any of its subsidiaries an exclusive or preferred
position in the marketplace including but not limited to a copyright, patent,
trademark, goodwill, organization costs, capitalized advertising cost, computer
programs, licenses for any of the preceding, government licenses (e.g.,
broadcasting or the right to sell liquor), leases, franchises, mailing lists,
exploration permits, import and export permits, construction permits, and
marketing quotas (all as determined in accordance with GAAP).

                    “Intended Tax Characterization” shall have the meaning
specified in Section 4.2(b) of the Indenture.

- 19 -

--------------------------------------------------------------------------------



                    “Interest Accrual Period” shall mean with respect to (i) any
Payment Date other than the Initial Payment Date, the period from and including
the immediately preceding Payment Date through but not including such Payment
Date and (ii) the Initial Payment Date, the period from and including the
Initial Funding Date through but excluding the Initial Payment Date.

                    “Interest Distribution Amount”: shall equal, for a Class of
Notes and any Payment Date, the sum of (i) interest accrued during the related
Interest Accrual Period at the Note Rate on the weighted average of the
Outstanding Note Balance of such Class of Notes immediately prior to such
Payment Date and (ii) the amount of unpaid Interest Distribution Amounts from
prior Payment Dates for such Class of Notes, plus, to the extent permitted by
applicable law, interest on such unpaid amount at the Note Rate. The Interest
Distribution Amount shall be calculated on an actual/360 basis.

                    “Interpretation” as used in Sections 6.1 and 6.2 of the Note
Funding Agreement with respect to any law or regulation means the interpretation
or application of such law or regulation by any Governmental Authority
(including, without limitation, any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to a
government), central bank, accounting standards board or any comparable entity.

                    “Investing Office” shall mean initially, the office of any
Purchaser (if any) designated as such, in the case of any initial Purchaser, in
its Joinder Supplement and, in the case of any Assignee, in the related Transfer
Supplement, and thereafter, such other office of such Purchaser or Assignee as
may be designated in writing to the Agent, the Issuer, the Servicer and the
Indenture Trustee by such Purchaser or Assignee.

                    “Issuer” shall mean BXG Timeshare Trust I, a statutory trust
formed under the laws of the State of Delaware pursuant to the Trust Agreement.

                    “Issuer Order” shall mean a written order or request
delivered to the Indenture Trustee and signed in the name of the Issuer by an
Authorized Officer of the Issuer or Administrator.

                    “Knowledge” means:

                    (a) as to any natural Person (other than the Indenture
Trustee), the actual awareness of the fact, event or circumstance at issue or
proper delivery of notification of such fact, event or circumstance; provided,
however, that each such Person shall be deemed to have Knowledge of any fact,
event or circumstance if such fact, event or circumstance would have been known
had such Person exercised commercially reasonable due diligence; and

                    (b) as to any Person that is not a natural Person (other
than the Indenture Trustee), that (i) the fact, event or circumstance at issue
is brought to the attention of a Responsible Officer or (ii) notice has been
delivered to such Person in accordance with the provisions of the relevant
Transaction Documents; provided, however, that each such Person that is not a
natural person shall be deemed to have Knowledge of any fact, event or
circumstance if such fact, event or circumstance would have been brought to the
attention of a Responsible

- 20 -

--------------------------------------------------------------------------------



Officer if the Person or Responsible Officers of such Person had exercised
commercially reasonable due diligence; and

                    (c) with respect to the Indenture Trustee, the actual
awareness of the fact, event or circumstance at issue or proper delivery of
notification of such fact, event or circumstance.

                    “La Cabana Resort” shall mean the Resort located in Aruba
known as the La Cabana Beach Resort and Racquet Club.

                    “Land Receivable” shall mean a loan which was originated in
connection with a sale of property by Bluegreen Communities where Bluegreen
provided seller financing for the purchase of such property.

                    “Large Loan” shall mean a Timeshare Loan with a Loan Balance
in excess of $55,000.

                    “Leverage Ratio” shall mean with respect to any Person as of
a date of determination, the ratio of (i) the Total Liabilities (less
Subordinated Indebtedness and non-recourse receivables backed notes) of such
Person on such date to (ii) the Tangible Net Worth of such Person on such date.

                    “Lien” shall mean any mortgage, pledge, hypothecation,
assignment for security, security interest, claim, participation, encumbrance,
levy, lien or charge.

                    “Liquidation” means with respect to any Timeshare Loan, the
sale or compulsory disposition of a Foreclosure Property, following foreclosure,
termination or other enforcement action or the taking of a deed-in-lieu of
foreclosure, to a Person other than the Servicer or an Affiliate thereof.

                    “Liquidation Expenses” shall mean, with respect to the
Foreclosure Property related to a Defaulted Timeshare Loan, as of any date of
determination, any reasonable out-of-pocket expenses (exclusive of overhead
expenses) incurred by the Servicer or the Remarketing Agent in connection with
the performance of its obligations under Section 5.3(a)(xiii) in the Indenture
or the Remarketing Agreement, as applicable, including, but not limited to, (i)
any foreclosure, deed in lieu of foreclosure or termination and other
repossession expenses incurred with respect to such Foreclosure Property, (ii)
commissions and marketing and sales expenses incurred by the Servicer or the
Remarketing Agent with respect to the remarketing of the related Foreclosure
Property (including the Remarketing Fee), and (iii) any other fees and expenses
reasonably applied or allocated in the ordinary course of business with respect
to the Liquidation of a Foreclosure Property (including any assessed and unpaid
Association fees and real estate taxes).

                    “Liquidation Proceeds” means with respect to the Liquidation
of any Foreclosure Property related to a Defaulted Timeshare Loan, the amounts
actually received by the Servicer or the Remarketing Agent in connection with
such Liquidation.

- 21 -

--------------------------------------------------------------------------------



                    “Loan Balance” shall mean, for any date of determination,
the outstanding principal balance due under or in respect of a Timeshare Loan
(including a Defaulted Timeshare Loan). For purposes of clause (ii) of the
definition of Default Level (Trust Estate) only, Loan Balance shall be net of
Net Liquidation Proceeds from disposition of Timeshare Properties to persons
other than the Servicer during such Due Period.

                    “Lockbox Account” shall mean the deposit account maintained
at the Lockbox Bank pursuant to the Lockbox Agreement, which shall be a
non-interest bearing account.

                    “Lockbox Agreement” shall mean the deposit account control
agreement, dated as of May 1, 2006, by and among the Issuer, the Indenture
Trustee and the Lockbox Bank, as the same may be amended, supplemented or
otherwise modified from time to time in accordance with the terms thereof.

                    “Lockbox Bank” shall mean Bank of America, a national
banking association or such other provider upon agreement of the Servicer, the
Issuer and the Agent.

                    “Lockbox Fee” shall mean on each Payment Date, the fee
payable by the Issuer to the Lockbox Bank in accordance with the Lockbox
Agreement.

                    “Material Credit Facility” shall mean any credit facility
entered into by Bluegreen and/or any of its Affiliates with an outstanding
principal balance or commitment of $10,000,000 or greater.

                    “Maximum Borrowing Amount” shall mean, with respect to a
Funding Date, an amount equal to the product of (a) the related Funding Date
Advance Rate and (b) the aggregate Loan Balance of all related Funding Date
Timeshare Loans.

                    “Maximum Facility Balance” shall equal $125,000,000 or such
higher or lower amount as shall be agreed upon by the Issuer, Bluegreen, the
Purchasers and the Agent; provided, that upon the completion of a Takeout
Financing, the Maximum Facility Balance shall not exceed $50,000,000 unless
agreed to by the Purchasers and the Agent.

                    “Maximum Outstanding Class A Note Balance” shall equal the
product of the Maximum Facility Balance and 31.3253%.

                    “Maximum Outstanding Class B Note Balance” shall equal the
product of the Maximum Facility Balance and 16.8675%.

                    “Maximum Outstanding Class C Note Balance” shall equal the
product of the Maximum Facility Balance and 24.0964%.

                    “Maximum Outstanding Class D Note Balance” shall equal the
product of the Maximum Facility Balance and 13.8554%.

                    “Maximum Outstanding Class E Note Balance” shall equal the
product of the Maximum Facility Balance and 13.8554%.

- 22 -

--------------------------------------------------------------------------------



                    “Misdirected Deposits” shall mean such payments that have
been deposited to the Collection Account in error.

                    “Monthly Servicer Report” shall have the meaning specified
in Section 5.5 of the Indenture.

                    “Moody’s” shall mean Moody’s Investors Service, Inc.

                    “Mortgage” shall mean, with respect to a Deeded Club Loan,
any purchase money mortgage, deed of trust, purchase money deed of trust or
mortgage deed creating a first lien on a Timeshare Property to secure debt
granted by the Club Trustee on behalf of an Obligor to the Club Originator with
respect to the purchase of such Timeshare Property and/or the contribution of
the same to the Club and otherwise encumbering the related Timeshare Property to
secure payments or other obligations under such Timeshare Loan.

                    “Mortgage Note” shall mean, with respect to a Deeded Club
Loan, the original, executed promissory note evidencing the indebtedness of an
Obligor under a Deeded Club Loan, together with any rider, addendum or amendment
thereto, or any renewal, substitution or replacement of such note.

                    “Net Liquidation Proceeds” shall mean with respect to a
Liquidation, the positive difference between Liquidation Proceeds and
Liquidation Expenses.

                    “New Servicing Fee Proposal” shall have the meaning
specified in Section 5.4 of the Indenture.

                    “Non-Bluegreen Club Resort” shall mean a Resort that is not
a Bluegreen Club Resort.

                    “Note Funding Agreement” shall mean that certain Third
Amended and Restated Note Funding Agreement dated as of August 1, 2010, by and
among the Issuer, Bluegreen, the Depositor, the Agent and the Purchasers named
therein, as the same may be amended, supplemented or otherwise modified from
time to time in accordance with the terms thereof.

                    “Note Rate” shall mean if (i) the Aggregate Outstanding Note
Balance is less than $100,000,000, then Prime Rate plus 3.50% (ii) the Aggregate
Outstanding Note Balance is equal to or greater than $100,000,000 but less than
$110,000,000, then Prime Rate plus 4.50% or (iii) the Aggregate Outstanding Note
Balance is greater than $110,000,000, then Prime Rate plus 5.50%; provided that
if a Takeout Financing is completed, then the Agent and the Issuer agree to
discuss potential favorable amendments to the definition of “Note Rate”.

                    “Note Register” shall have the meaning specified in Section
2.4(a) of the Indenture.

                    “Note Registrar” shall have the meaning specified in Section
2.4(a) of the Indenture.

- 23 -

--------------------------------------------------------------------------------



                    “Noteholder” shall mean any holder of a Note of any Class.

                    “Notes” shall mean collectively, the Class A Notes, the
Class B Notes, the Class C Notes, the Class D Notes and the Class E Notes.

                    “Oasis Lakes Loan” shall mean a loan which was originated in
connection with a sale of timeshare properties at the Oasis Lakes Resort by Lake
Eve Development.

                    “Obligor” shall mean the related obligor under a Timeshare
Loan.

                    “Officer’s Certificate” shall mean a certificate executed by
a Responsible Officer of the applicable party.

                    “Opinion of Counsel” shall mean a written opinion of
counsel, in each case acceptable to the addressees thereof.

                    “Optional Purchase Limit” shall mean, on any date, an amount
equal to (x) 15% of the then Aggregate Initial Loan Balance less (y) the
aggregate Loan Balances (as of the related purchase dates or release dates, as
applicable) of all Defaulted Timeshare Loans (a) previously purchased by the
Seller pursuant to Section 6(c) of the Sale Agreement or Section 6(c) of the
Purchase Agreement and (b) previously released pursuant to Section 4.7(c) of the
Indenture.

                    “Optional Redemption” shall mean an election by the Issuer
to redeem the Notes pursuant to Section 14.1(b) of the Indenture.

                    “Optional Substitution Limit” shall mean, on any date, an
amount equal to (x) 20% of the then Aggregate Initial Loan Balance less (y) the
aggregate Loan Balances (as of the related Transfer Dates) of all Defaulted
Timeshare Loans previously substituted by the Club Originator pursuant to
Section 6(c) of the Sale Agreement or Section 6(c) of the Purchase Agreement.

                    “Original Club Loan” shall mean a Timeshare Loan for which
the related Obligor has elected to effect and the Club Originator has agreed to
effect an Upgrade.

                    “Originator” shall mean either the Club Originator or the
Aruba Originator.

                    “Outstanding” shall mean, with respect to the Notes and
Borrowings evidenced thereby, as of any date of determination, all Notes
theretofore authenticated and delivered under the Indenture except:

                    (a) Notes theretofore canceled by the Indenture Trustee or
delivered to the Indenture Trustee for cancellation;

                    (b) Notes or portions thereof for whose payment money in the
necessary amount has been theretofore irrevocably deposited with the Indenture
Trustee in trust for the holders of such Notes or previously paid; and

- 24 -

--------------------------------------------------------------------------------



                    (c) Notes in exchange for or in lieu of which other Notes
have been authenticated and delivered pursuant to the Indenture unless proof
satisfactory to the Indenture Trustee is presented that any such Notes are held
by a Person in whose hands the Note is a valid obligation; provided, however,
that in determining whether the holders of the requisite percentage of the
Outstanding Note Balance of the Notes have given any request, demand,
authorization, direction, notice, consent, or waiver under the Indenture, Notes
owned by Bluegreen, the Depositor, the Issuer or any Affiliate of the foregoing
shall be disregarded and deemed not to be Outstanding, except that, in
determining whether the Indenture Trustee shall be protected in relying upon any
such request, demand, authorization, direction, notice, consent, or waiver, only
Notes that a Responsible Officer of the Indenture Trustee actually has notice
are so owned shall be so disregarded.

                    “Outstanding Note Balance” shall mean as of any date of
determination and Class of Notes, the aggregate amount of Borrowings Outstanding
in respect of such Class; provided, however, to the extent that for purposes of
consents, approvals, voting or other similar act of the Noteholders under any of
the Transaction Documents, “Outstanding Note Balance” shall exclude Notes which
are held by Bluegreen, the Depositor or any Affiliates thereof.

                    “Owner Beneficiary” shall have the meaning specified in the
Club Trust Agreement.

                    “Owner Beneficiary Agreement” shall mean the purchase
agreement entered into by each Obligor and the Developer with respect to the
Club Loans.

                    “Owner Beneficiary Rights” shall have the meaning specified
in the Club Trust Agreement.

                    “Owner Trustee” shall mean Wilmington Trust Company (“WTC”),
a Delaware banking corporation, or any successor thereof, acting not in its
individual capacity but solely as owner trustee under the Trust Agreement.

                    “Owner Trustee Corporate Trust Office” shall mean Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890-0001.

                    “Owner Trustee Fee” shall mean an annual fee equal to (A)
prior to the Owner Trustee becoming successor Administrator, $6,000.00 or (B)
upon the Owner Trustee becoming successor Administrator, $5,000.00, which fee
shall be due and payable on the first Payment Date of each year during the term
hereof occurring after the Issuer’s receipt of an invoice therefor.

                    “Paying Agent” shall mean any Person authorized under the
Indenture to make the distributions required under Sections 3.4 of the
Indenture, which such Person initially shall be the Indenture Trustee.

                    “Payment Date” shall mean the fifth day of each month, or,
if such date is not a Business Day, then the next succeeding Business Day,
commencing on the Initial Payment Date.

- 25 -

--------------------------------------------------------------------------------



                    “Payment Default Event” shall have occurred if (i) each
Class of Notes shall become due and payable pursuant to paragraph (a) of the
definition of Event of Default or (ii) each Class of Notes shall otherwise
become due and payable following an Event of Default under the Indenture and the
Agent has, in its good faith judgment, determined that the value of the assets
comprising the Trust Estate is less than the Aggregate Outstanding Note Balance.

                    “Percentage Interest” shall mean with respect to the Class A
Notes, the Class B Notes, the Class C Notes, the Class D Notes and the Class E
Notes, the then Outstanding Note Balance of such Class divided by the then
Aggregate Outstanding Note Balance expressed as a percentage.

                    “Permitted Liens” shall mean (a) with respect to Timeshare
Loans in the Trust Estate, Liens for state, municipal or other local taxes if
such taxes shall not at the time be due and payable, or such exceptions as may
be set forth in any related lender’s title insurance policy or in any related
lender’s title insurance commitment as of the applicable Transfer Date, (ii)
Liens in favor of the Depositor and the Issuer created pursuant to the
Transaction Documents, and (iii) Liens in favor of the Trust and the Indenture
Trustee created pursuant to the Indenture; (b) with respect to the related
Timeshare Property, materialmen’s, warehousemen’s, mechanic’s and other Liens
arising by operation of law in the ordinary course of business for sums not due,
(ii) Liens for state, municipal or other local taxes if such taxes shall not at
the time be due and payable, (iii) Liens in favor of the Depositor pursuant to
the Purchase Agreement, and (iv) the Obligor’s interest in the Timeshare
Property under the Timeshare Loan whether pursuant to the Club Trust Agreement
or otherwise; and (c) with respect to Timeshare Loans and Related Security in
the Trust Estate, any and all rights of the Beneficiaries referred to in the
Club Trust Agreement under such Club Trust Agreement.

                    “Person” means an individual, general partnership, limited
partnership, limited liability partnership, corporation, business trust, joint
stock company, limited liability company, trust, unincorporated association,
joint venture, Governmental Authority, or other entity of whatever nature.

                    “Placement Agent” shall mean BB&T Capital Markets, a
division of Scott & Stringfellow, LLC.

                    “Portfolio Loans” shall mean all assets serviced by the
Servicer other than Land Receivables, RDI Loans, Sampler Loans, Conversion Loans
and Oasis Lakes Loans.

                    “Predecessor Servicer Work Product” shall have the meaning
specified in Section 5.4(b) of the Indenture.

                    “Prime Rate” shall mean the rate of interest per annum
publicly announced from time to time by Branch Banking and Trust Company as its
prime rate in effect at its office located in Winston-Salem, North Carolina;
each change to the Prime Rate shall be effective from and including the date
such change is publicly announced as being effective.

- 26 -

--------------------------------------------------------------------------------



                    “Principal Distribution Amount” shall equal for any Payment
Date and Class of Notes, the product of (a) such Class’ Percentage Interest and
(b) the Aggregate Principal Distribution Amount.

                    “Program Fee” shall have the meaning set forth in the Fee
Letter.

                    “Purchase Agreement” shall mean the purchase and
contribution agreement, dated as of May 1, 2006, between the Seller and the
Depositor pursuant to which the Seller sells, from time to time, Timeshare Loans
to the Depositor, as the same may be amended, supplemented or otherwise modified
from time to time in accordance with the terms thereof.

                    “Purchaser” shall mean a Committed Purchaser.

                    “Purchaser/Participant Register” shall have the meaning
specified in Section 8.2 of the Note Funding Agreement.

                    “Qualified Hedge Counterparty” shall mean (a) Branch Banking
and Trust Company or an Affiliate thereof or (b) any financial institution with
a short term rating of at least “A-1+” from S&P (or “A-1” if such institution
has a long term credit rating of “AA” or higher) and “P-1” from Moody’s or (c)
for existing Hedge Agreements which may be novated with the Agent’s consent,
Barclays Bank plc, Credit Suisse First Boston LLC and ING Capital LLC.

                    “Qualified Substitute Timeshare Loan” shall mean a timeshare
loan (i) that, when aggregated with other Qualified Substitute Timeshare Loans
being substituted on such Transfer Date, has a Loan Balance, after application
of all payments of principal due and received during or prior to the month of
substitution, not in excess of the Loan Balance of the Timeshare Loan being
substituted on the related Transfer Date, and (ii) that complies, as of the
related Transfer Date, with each of the representations and warranties contained
in the Sale Agreement and the Purchase Agreement, including that such Qualified
Substitute Timeshare Loan is an Eligible Timeshare Loan, (iii) the stated
maturity of such Qualified Substitute Timeshare Loan is not later than the
Payment Date in September 2022 and (iv) that complies, as of the related
Transfer Date, with the representations and warranties in Section 3.2(h) of the
Note Funding Agreement; provided that there will be no age requirement if a
Qualified Substitute Timeshare Loan is an Upgrade Club Loan replacing an
Original Club Loan with the same Obligor.

                    “Rating Agency” shall mean, in the case of the calculation
of clause (ii) of the definition of Borrowing Base Percentage, each rating
agency for which a special request has been made as to required percentage
credit enhancement or each rating agency which shall have provided a rating in a
recent securitization of timeshare loans originated by Bluegreen or one of its
Affiliates.

                    “RCI” shall mean Resort Condominiums International, LLC (or
one of its wholly owned subsidiaries).

                    “RDI Loan” shall mean a timeshare loan originated by RDI
Group, Inc. or one of its Affiliates (other than Bluegreen).

- 27 -

--------------------------------------------------------------------------------



                    “Receivables” means the payments required to be made
pursuant to a Timeshare Loan.

                    “Record Date” shall mean, with respect to any Payment Date,
the close of business on the last Business Day of the calendar month immediately
preceding the month such Payment Date occurs.

                    “Redemption Date” shall mean the date on which the Notes
shall be redeemed pursuant to Section 14.1 of the Indenture.

                    “Redemption Price” shall mean, with respect to each Class of
Notes, the sum of the Outstanding Note Balance of such Class of Notes, together
with interest accrued and unpaid thereon at the applicable Note Rate up to and
including the Redemption Date.

                    “Related Security” shall mean with respect to any Timeshare
Loan, (i) all of the Issuer’s interest in the Timeshare Property arising under
or in connection with the related Mortgage, Owner Beneficiary Rights, Vacation
Points and the related Timeshare Loan Files, (ii) all other security interests
or liens and property subject thereto from time to time purporting to secure
payment of such Timeshare Loan, together with all mortgages, assignments and
financing statements signed by the Club Trustee on behalf of an Obligor
describing any collateral securing such Timeshare Loan, (iii) all guarantees,
insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of such Timeshare Loan, and (iv) all
other security and books, records and computer tapes relating to the foregoing.

                    “Remarketing Agent” shall mean Bluegreen.

                    “Remarketing Agreement” shall mean that certain remarketing
agreement, dated as of May 1, 2006, by and among, the Servicer, the Issuer, the
Remarketing Agent and the Indenture Trustee, as the same may be amended,
modified or supplemented from time to time in accordance with the terms thereof.

                    “Repurchase Price” shall mean with respect to any Timeshare
Loan to be purchased by the Seller pursuant to the Sale Agreement or the
Purchase Agreement, an amount equal to the Loan Balance of such Timeshare Loan
as of the date of such purchase or repurchase, together with all accrued and
unpaid interest on such Timeshare Loan at the related Timeshare Loan Rate to,
but not including, the due date in the then current Due Period.

                    “Request for Release” shall be a request for release of
Timeshare Loan Documents in the form required by the Custodial Agreement.

                    “Required Hedge Amount” shall mean for any Funding Date, an
amount equal to the product of (x) the Funding Date Advance Rate and (y) the
aggregate Loan Balance of Timeshare Loans related to the Borrowing on such
Funding Date.

                    “Required Payments” shall mean each of the items described
in (i) through (xix) of Section 3.4 of the Indenture.

- 28 -

--------------------------------------------------------------------------------



                    “Required Purchasers” shall mean, at any time, Purchasers
representing a majority of the Commitments of the Committed Purchasers.

                    “Requirements of Law” shall mean, as to any Person, the
certificate of incorporation and by-laws or other organizational or governing
documents of such Person, and any law, treaty, rule or regulation, determination
or order of an arbitrator or a court or other Governmental Authority, in each
case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

                    “Reservation System”: The reservation system utilized by the
Club and owned by the Club Managing Entity or the services contracted by the
Club Managing Entity with a third party.

                    “Residual Interest Certificate” shall mean the certificate
issued under the Trust Agreement, which represents the economic residual
interest of the Trust formed thereunder.

                    “Residual Interest Owner” shall mean the owner of the
Residual Interest Certificate issued by the Issuer pursuant to the Trust
Agreement, which shall initially be the Depositor.

                    “Resort” shall mean, as the context shall require, the
resort at which the Timeshare Property related to a Timeshare Loan is located.

                    “Resort Interests” shall mean as defined in the Club Trust
Agreement.

                    “Responsible Officer” shall mean (a) when used with respect
to the Owner Trustee or the Indenture Trustee, any officer assigned to the Owner
Trustee Corporate Trust Office or the Corporate Trust Office, respectively,
including any Managing Director, Vice President, Assistant Vice President,
Secretary, Assistant Secretary, Assistant Treasurer, any trust officer or any
other officer such Person customarily performing functions similar to those
performed by any of the above designated officers, and also, with respect to a
particular matter, any other officer to whom such matter is referred because of
such officer’s knowledge of and familiarity with the particular subject; (b)
when used with respect to the Servicer, the Chief Financial Officer, a Senior
Vice President, a Vice President, an Assistant Vice President, the Chief
Accounting Officer or the Secretary of the Servicer; and (c) with respect to any
other Person, the chairman of the board, chief financial officer, the president,
a vice president, the treasurer, an assistant treasurer, the secretary, an
assistant secretary, the controller, general partner, trustee or the manager of
such Person.

                    “S&P” shall mean Standard & Poor’s Ratings Services, a
division of The McGraw-Hill Companies, Inc.

                    “Sale Agreement” shall mean that certain Sale Agreement,
dated as of May 1, 2006, between the Depositor and the Issuer pursuant to which
the Depositor sells Timeshare Loans, from time to time, to the Issuer, as the
same may be amended, modified or supplemented from time to time in accordance
with the terms thereof.

- 29 -

--------------------------------------------------------------------------------



                    “Sampler Loan” shall mean a loan originated by Bluegreen
pursuant to the terms of a Sampler Program Agreement.

                    “Sampler Converted Loan” shall mean a Timeshare Loan, the
obligor of which, previously had a Sampler Loan and converted the same to a
Timeshare Loan pursuant to the terms of a Sampler Program Agreement.

                    “Sampler Program Agreement” shall mean a Bluegreen Vacation
Club Program Agreement pursuant to which a purchaser thereunder obtains those
certain benefits set forth therein which comprise the “Sampler Membership” and,
subject to the terms and conditions thereof, has the opportunity to convert such
Sampler Membership into full ownership in the Bluegreen Vacation Club multi-site
timeshare plan.

                    “Schedule of Timeshare Loans” shall mean the list of
Timeshare Loans delivered pursuant to the Sale Agreement, as amended from time
to time to reflect repurchases, substitutions, and Qualified Substitute
Timeshare Loans conveyed pursuant to the terms of the Indenture, which list
shall set forth the following information with respect to each Timeshare Loan as
of the related Cut-Off Date, as applicable, in numbered columns:

 

 

 

 

1

Name of Obligor

 

 

2

Condo Ref/Loan Number

 

 

3

Interest Rate Per Annum

 

 

4

Date of Origin

 

 

5

Maturity

 

 

6

Monthly Payment

 

 

7

Original Loan Balance

 

 

8

Original Term

 

 

9

Outstanding Loan Balance

 

 

10

Down Payment

 

 

11

First payment date

 

 

12

Loan Term

 

 

13

Zip Code

                    If the Schedule of Timeshare Loans is provided in electronic
format, it shall be substantially in the form of Exhibit E to the Custodial
Agreement (which, in any event, shall contain all the information specified
above.

                    “Securities Act” shall mean the Securities Act of 1933, as
amended.

                    “Seller” shall mean Bluegreen.

                    “Sequential Pay Event” shall mean either a Payment Default
Event or a Trust Estate Liquidation Event.

                    “Servicer” shall mean Bluegreen in its capacity as servicer
under the Indenture, the Backup Servicing Agreement and the Custodial Agreement,
and its permitted successors and assigns.

- 30 -

--------------------------------------------------------------------------------



                    “Servicer Credit Card Processing Cost” shall have the
meaning specified in Section 5.3(b) of the Indenture.

                    “Servicer Event of Default” shall mean the occurrence of any
of the following:

                    (a) any failure by the Servicer to make any required
payment, transfer or deposit when due as required by the Indenture and the
continuance of such default for a period of two (2) Business Days; provided,
however, that the period within which the Servicer shall make any required
payment, transfer or deposit shall be extended to such longer period as is
appropriate in the event of a Force Majeure Delay; provided, further, that such
longer period shall not exceed five (5) Business Days

                    (b) any failure by the Servicer to provide any required
report within five (5) Business Days of when such report is required to be
delivered pursuant to the Indenture; provided, however, that the period within
which the Servicer shall deliver such reports shall be extended to such longer
period as is appropriate in the event of a Force Majeure Delay; provided,
further, that such longer period shall not exceed ten (10) Business Days.

                    (c) any failure by the Servicer to observe or perform in any
material respect any other covenant or agreement which has a material adverse
effect on the Noteholders and such failure is not remedied within 30 days (or,
if the Servicer shall have provided evidence satisfactory to the Agent, in its
sole discretion, (1) that such breach cannot be cured in the 30-day period, (2)
that such breach can be cured within an additional 30-day period and (3) that it
is diligently pursuing a cure, then 60 days), after the earlier of (x) the
Servicer first acquiring Knowledge thereof and (y) the Indenture Trustee’s or
Agent’s giving written notice thereof to the Servicer; provided, however, that
if such default or breach is in respect of a covenant that cannot be cured,
there shall be no grace period whatsoever; or

                    (d) any representation or warranty made by the Servicer in
the Indenture shall prove to be incorrect in any material and adverse respect as
of the time when the same shall have been made, and such breach is not remedied
within 30 days (or, if the Servicer shall have provided evidence satisfactory to
the Agent, in its sole discretion, (1) that such breach cannot be cured in the
30-day period, (2) that such breach can be cured within an additional 30-day
period and (3) that it is diligently pursuing a cure, then 60 days) after the
earlier of (x) the Servicer first acquiring Knowledge thereof and (y) the
Indenture Trustee’s or Agent’s giving written notice thereof to the Servicer;
provided, however, that if such breach is in respect of a representation or
warranty that cannot be cured, there shall be no grace period whatsoever; or

                    (e) the entry by a court having competent jurisdiction in
respect of the Servicer of (i) a decree or order for relief in respect of the
Servicer in an involuntary case or proceeding under any applicable federal or
state bankruptcy, insolvency, reorganization, or other similar law or (ii) a
decree or order adjudging the Servicer as a bankrupt or insolvent, or approving
as properly filed a petition seeking reorganization, arrangement, adjustment, or
composition of or in respect of the Servicer under any applicable federal or
state law, or appointing a custodian, receiver, liquidator, assignee, trustee,
sequestrator, or other similar official of the Servicer, or of any substantial
part of its property, or ordering the winding up or

- 31 -

--------------------------------------------------------------------------------



liquidation of its affairs, and the continuance of any such decree or order for
relief or any such other decree or order unstayed and in effect for a period of
60 consecutive days;

                    (f) the commencement by the Servicer of a voluntary case or
proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or of any other case or proceeding to be
adjudicated as a bankrupt or insolvent, or the consent by either to the entry of
a decree or order for relief in respect of the Servicer in an involuntary case
or proceeding under any applicable federal or state bankruptcy, insolvency,
reorganization, or other similar law or to the commencement of any bankruptcy or
insolvency case or proceeding against it, or the filing by it of a petition or
answer or consent seeking reorganization or relief under any applicable federal
or state law, or the consent by it to the filing of such petition or to the
appointment of or taking possession by a custodian, receiver, liquidator,
assignee, trustee, sequestrator, or similar official of the Servicer or of any
substantial part of its property, or the making by it of an assignment for the
benefit of creditors, or the Servicer’s failure to pay its debts generally as
they become due, or the taking of corporate action by the Servicer in
furtherance of any such action;

                    (g) a Cash Accumulation Event that remains uncured for three
consecutive Determination Dates;

                    (h) so long as the Servicer is the Club Originator, any
failure of the Club Originator to comply with its repurchase or substitution
obligations specified in the Sale Agreement within the time periods specified
therein;

                    (i) any default of a payment obligation under any other loan
facility, debt instrument or any similar financing arrangement (such facility,
instrument or financing arrangement to be an obligation in excess of five
percent (5%) of the Servicer’s Tangible Net Worth) of the Servicer or any “event
of default”, “early amortization event” or similar event under any indenture,
facility or agreement (such indenture, facility or agreement to be an obligation
in excess of five percent (5%) of the Servicer’s Tangible Net Worth) to which
the Servicer is a party and the lapse of all relevant grace periods thereunder
if the effect of the default is to cause, or permit the holders of such
obligation to cause, such loan facility, debt instrument or any similar
financing arrangement to become due and payable;

                    (j) there shall have occurred any material adverse change in
the operations of the Servicer since the Amendment Date, or any other event
shall have occurred which materially adversely affects the Servicer’s ability to
either service the Timeshare Loans or to perform under the Indenture;

                    (k) a default or breach shall occur under any other
agreement, document or instrument to which the Servicer is a party or by which
the Servicer or its property is bound that is not cured within any applicable
grace period therefor, and such default or breach (i) involves the failure to
make any payment when due in respect of any Indebtedness of the Servicer in
excess of five percent (5%) of the Servicer’s Tangible Net Worth, or
(ii) causes, or permits any holder of such Indebtedness or a trustee or agent to
cause, Indebtedness or a portion thereof in excess of five percent (5%) of the
Servicer’s Tangible Net Worth to become due prior to its

- 32 -

--------------------------------------------------------------------------------



stated maturity or prior to its regularly scheduled dates of payment, regardless
of whether such default is waived, or such right is exercised, by such holder,
trustee or agent;

                    (l) the Servicer (excluding the Backup Servicer) ceases to
own at least 100% of the Depositor; or

                    (m) any failure by the Servicer to satisfy the Servicer
Financial Covenants (other than a failure to satisfy item (d) of the Servicer
Financial Covenants); or

                    (n) any failure by the Servicer to satisfy item (d) of the
Servicer Financial Covenants and such failure remains uncured for (i) five
Business Days if the failure is a result of the Servicer having consolidated
unrestricted cash less than $15,000,000, or (ii) 30 days if the failure is a
result of the Servicer having consolidated unrestricted cash equal to or greater
than $15,000,000 but less than $17,500,000; or

                    (o) there occurs an event under any Material Credit Facility
that is an “Event of Default” as defined thereunder, or, if such term is not
defined thereunder, an event as defined using a term similar to “Event of
Default”; provided, that if such Material Credit Facility by its original terms
and not by way of amendment or waiver following the event that caused the Event
of Default, provides for a cure period after an “Event of Default” thereunder,
then this clause (o) of the definition of Servicer Event of Default will be
subject to such cure period.

                    “Servicer Financial Covenants” shall be satisfied on any
date of determination if each of following is true: (a) at the end of the most
recent quarter, the Servicer shall have Tangible Net Worth at least equal to 90%
of its Tangible Net Worth at March 31, 2010 plus 90% of any increase in Tangible
Net Worth thereafter; (b) at the end of the most recent quarter, the Servicer
shall have a Leverage Ratio of no greater than 3:1; (c) at the most recent Test
Date, the average Delinquency Level (Portfolio) for the last six Test Dates is
less than or equal to 9% and the average Default Level (Portfolio) for the last
12 Test Dates is less than or equal to 14%; and (d) at the most recent Test
Date, the Servicer shall have consolidated unrestricted cash equal to at least
$17,500,000.

                    “Servicer Termination Costs” shall mean any extraordinary
out-of-pocket expenses incurred by the Indenture Trustee associated with the
transfer of servicing.

                    “Servicing Fee” shall mean for any Payment Date, the product
of (i)(A) if Bluegreen or an affiliate thereof is Servicer, one-twelfth of 1.50%
and (B) if the Indenture Trustee is the successor Servicer, one-twelfth of
1.55%, and (ii) the Aggregate Loan Balance as of the first day of the related
Due Period; provided that if the Indenture Trustee is the successor Servicer, it
shall, after payment of the Backup Servicing Fee, be entitled to a minimum
monthly payment of $5,500.00.

                    “Servicing Officer” shall mean those officers of the
Servicer involved in, or responsible for, the administration and servicing of
the Timeshare Loans, as identified on the list of Servicing Officers furnished
by the Servicer to the Indenture Trustee and the Noteholders from time to time.

- 33 -

--------------------------------------------------------------------------------



                    “Servicing Standard” shall mean, with respect to the
Servicer and the Backup Servicer a servicing standard which complies with
applicable law, the terms of the Transaction Documents, the terms of the
respective Timeshare Loans and, to the extent consistent with the foregoing, to
the best knowledge of the Servicer, is materially consistent with the customary
standard of prudent servicers of loans secured by timeshare interests similar to
the Timeshare Properties, but in no event lower than the standards employed by
it when servicing loans for its own account or other third parties, but, in any
case, without regard for (i) any relationship that it or any of its Affiliates
may have with the related Obligor, and (ii) its right to receive compensation
for its services under the Indenture or with respect to any particular
transaction.

                    “Similar Law” shall mean the prohibited transaction rules
under ERISA or section 4975 of the Code or any substantially similar provision
of federal, state or local law.

                    “Stated Maturity” shall mean the Payment Date occurring in
September 2023.

                    “Statutory Trust Statute” shall mean the Delaware Statutory
Trust Act, Chapter 38 of Title 12 of the Delaware Code, 12 Del. C. § 3801, et
seq., as the same may be amended from time to time.

                    “Subordinated Indebtedness” shall mean as of any date of
determination (A) the current outstanding balance of indebtedness of Bluegreen
which is denoted in Bluegreen’s audited financial statements in effect on the
Amendment Date as any junior subordinated debentures that are outstanding on the
Amendment Date plus (B) any subordinated indebtedness thereafter approved as
such by the Agent for purposes of the calculation of the Servicer Financial
Covenants.

                    “Subsequent Cut-Off Date” shall mean with respect to any
Transfer Date, (i) the close of business on the last day of the Due Period
immediately preceding such Transfer Date or (ii) such other date designated by
the Servicer.

                    “Subsequent Funding Date” shall mean any Funding Date other
than the Initial Funding Date.

                    “Subsidiary” shall mean, with respect to any Person, any
corporation, partnership or other entity of which at least a majority of the
securities or other ownership interests having by the terms of thereof ordinary
voting power to elect a majority of the board of directors or other persons
performing similar functions of such corporation, partnership or other entity
(irrespective of whether or not at the time securities or other ownership
interests of any other class or classes of such corporation, partnership or
other entity shall have or might have voting power by reason of the happening of
any contingency) is at the time directly or indirectly owned or controlled by
such Person or one or more Subsidiaries of such Person or by such Person and one
or more Subsidiaries of such Person.

                    “Substitution Shortfall Amount” shall mean with respect to
any Transfer Date, an amount equal to the excess of the aggregate Loan Balances
of the substituted Timeshare Loans over the aggregate Loan Balances of the
Qualified Substitute Timeshare Loans.

- 34 -

--------------------------------------------------------------------------------



                    “Takeout Financing” shall mean any securitization or other
financing of the assets securing the Notes whereby at least 95% of the Aggregate
Outstanding Note Balance is repaid from the proceeds of such securitization or
other financing.

                    “Tangible Net Worth” shall mean Consolidated Net Worth minus
Intangible Assets plus Subordinated Indebtedness.

                    “Test Date” shall mean the last Business Day of the second
calendar month preceding a Payment Date.

                    “Timeshare Declaration” shall mean the declaration or other
document recorded in the real estate records of the applicable municipality or
government office where a Resort is located for the purpose of creating and
governing the rights of owners of Timeshare Properties related thereto, as it
may be in effect from time to time.

                    “Timeshare Loan” shall mean a Club Loan, an Aruba Non-Club
Loan, a Wilderness Loan or a Qualified Substitute Timeshare Loan, subject to the
Lien of the Indenture. As used in the Transaction Documents, the term “Timeshare
Loan” shall include the related Mortgage Note, Mortgage, the Finance Agreement,
if any, the Owner Beneficiary Agreement and other Related Security contained in
the related Timeshare Loan Documents.

                    “Timeshare Loan Acquisition Price” shall mean with respect
to any Timeshare Loan, an amount equal to the Loan Balance of such Timeshare
Loan plus accrued and unpaid interest thereon up to and including the related
Cut-Off Date.

                    “Timeshare Loan Documents” shall mean with respect to each
Timeshare Loan and each Obligor, the related (i) Timeshare Loan Files, and (ii)
Timeshare Loan Servicing Files.

                    “Timeshare Loan File Deficiency” shall mean any Timeshare
Loan for which the related Timeshare Loan File does not contain any of (i) the
original recorded Mortgage, (ii) the original Assignments of Mortgage in
recordable form (which may be a part of a blanket assignment of more than one
Club Loan (other than an Aruba Club Loan)), showing the assignment of such Club
Loan (other than an Aruba Club Loan) from the Club Originator to ___________, or
(iii) a final original lender’s title insurance policy showing only exceptions
to coverage that would be customarily acceptable to a prudent real estate
lender; provided, however, with respect to (i) and (ii) above, no Timeshare Loan
File Deficiency shall exist if the reason for such deficiency is not within the
control of the Servicer.

                    “Timeshare Loan File Deficiency Excluded Balance” shall mean
for any date of determination and for all Timeshare Loans related to a
Custodian’s Certification that is 180 or more days old, the aggregate Loan
Balance of all Timeshare Loans related to such Custodian’s Certification that
have a Timeshare Loan File Deficiency, if any.

                    “Timeshare Loan Files” shall mean, with respect to a
Timeshare Loan, all documents related to such Timeshare Loan, including:

- 35 -

--------------------------------------------------------------------------------




 

 

 

 

1.

with respect to a Club Loan (other than an Aruba Club Loan), the original
Mortgage Note executed by the Obligor, endorsed either as (i) in the form “Pay
to the order of ________, without recourse, representation or warranty” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator (such Authorized Officer’s
signature may be computer generated), or (ii) a chain of endorsement as follows:
“Pay to the order of Bluegreen Timeshare Finance Corporation I, without
recourse, representation or warranty”, “Pay to the order of BXG Timeshare Trust
I, without recourse, representation or warranty” and “Pay to the order of U.S.
Bank National Association, as Indenture Trustee for the holders of the BXG
Timeshare Trust I Timeshare Loan-Backed VFN Notes, Series I, without recourse,
representation or warranty except as provided in the related Indenture” (either
directly on the Mortgage Note or on an allonge placed with such Mortgage Note),
by an Authorized Officer of the Club Originator, the Depositor and the Issuer
(such Authorized Officers’ signature may be computer generated), respectively,
(in the case of both clauses (i) and (ii) above, together with a complete chain
of endorsements from the original payee to the Club Originator, if applicable);

 

 

 

 

2.

with respect to a Club Loan (other than an Aruba Club Loan), (i) an original
Mortgage with evidence that such Mortgage has been recorded in the appropriate
recording office or (ii) if such Mortgage has not yet been returned to the Club
Originator by such recording office, a photocopy of the unrecorded Mortgage that
has been delivered to such recording office (with evidence that such Mortgage
has been delivered to the appropriate recording office for recording,);

 

 

 

 

3.

with respect to a Club Loan (other than an Aruba Club Loan), original
Assignments of Mortgage in recordable form (which may be a part of a blanket
assignment of more than one Club Loan in which case a copy thereof, with the
original blanket Assignment of Mortgage held by the Custodian in the related
master pool header file), showing the assignment of such Club Loan from the Club
Originator to ___________;

 

 

 

 

4.

with respect to a Club Loan (other than an Aruba Club Loan), the UCC financing
statement, if any, evidencing that the security interest granted under such
Timeshare Loan, if any, has been perfected under applicable state law;

 

 

 

 

5.

with respect to a Club Loan (other than an Aruba Club Loan), (i) a copy of any
recorded warranty deed transferring legal title to the related Timeshare
Property to the Club Trustee, or (ii) if such recorded warranty deed has not yet
been returned to the Club Originator, a copy of a warranty deed sent for
recording;

- 36 -

--------------------------------------------------------------------------------




 

 

 

 

6.

with respect to a Club Loan (other than an Aruba Club Loan), either (i) a final
original lender’s title insurance policy showing no exceptions to coverage
(other than Permitted Liens) or (ii) a binding unconditional commitment to issue
a title insurance policy showing no exceptions to coverage (other than Permitted
Liens) (which may be a blanket commitment, the original blanket commitment to be
held by the Custodian in the related master pool header file), in all cases
referencing such Timeshare Loan and insuring Bluegreen Corporation and its
successors and/or assigns;

 

 

 

 

7.

the original of any related assignment or guarantee or, if such original is
unavailable, a copy thereof certified by an Authorized Officer of the Club
Originator to be a true and correct copy, current and historical computerized
data files;

 

 

 

 

8.

the original of any assumption agreement or any refinancing agreement;

 

 

 

 

9.

all related Owner Beneficiary Agreements, finance applications (including
related Finance Agreements, if applicable), sale and escrow documents executed
and delivered by the related Obligor with respect to the purchase of a Timeshare
Property;

 

 

 

 

10.

all other papers and records of whatever kind or description, whether developed
or originated by an Originator or another Person, required to document, service
or enforce a Timeshare Loan; and

 

 

 

 

11.

any additional amendments, supplements, extensions, modifications or waiver
agreements required to be added to the Timeshare Loan Files pursuant to the
Indenture, the Credit Policy or the other Transaction Documents, if any.

                    “Timeshare Loan Rate” shall mean with respect to any
Timeshare Loan, the specified coupon rate thereon.

                    “Timeshare Loan Servicing Files” shall mean with respect to
each Timeshare Loan and each Obligor, the portion of the Timeshare Loan Files
necessary for the Servicer to service such Timeshare Loan including but not
limited to (i) the copy of the truth-in-lending disclosure statement executed by
such Obligor, as applicable, (ii) all writings pursuant to which such Timeshare
Loan arises or which evidences such Timeshare Loan and not delivered to the
Custodian, (iii) all papers and computerized records customarily maintained by
the Servicer in servicing timeshare loans comparable to the Timeshare Loans in
accordance with the Servicing Standard and (iv) each Timeshare Program Consumer
Document (not the original), if applicable, related to the applicable Timeshare
Property.

                    “Timeshare Program” shall mean the program under which (1)
an Obligor has purchased a Timeshare Property and (2) an Obligor shares in the
expenses associated with the operation and management of such program.

- 37 -

--------------------------------------------------------------------------------



                    “Timeshare Program Consumer Documents” shall mean, as
applicable, the Owner Beneficiary Agreement, Finance Agreement, Mortgage Note,
Mortgage, rescission right notices, public offering statements and other
documents and disclosures used or to be used by an Originator in connection with
the sale of Timeshare Properties.

                    “Timeshare Program Governing Documents” shall mean the
articles of organization or articles of incorporation of each Association, the
rules and regulations of each Association, the Timeshare Program management
contract between each Association and a management company, and any subsidy
agreement by which an Originator is obligated to subsidize shortfalls in the
budget of a Timeshare Program in lieu of paying assessments, as they may be from
time to time in effect and all amendments, modifications and restatements of any
of the foregoing.

                    “Timeshare Property” shall mean (i) with respect to a Deeded
Club Loan, a fractional fee simple timeshare interest in a Unit in a Resort or
an undivided interest in a Resort (or a phase thereof) associated with a Unit
(which pursuant to the Timeshare Program Consumer Documents entitles the related
Obligor to the use and occupancy of a Unit at such Resort for a specified period
of time each year or every other year in perpetuity) and (ii) with respect to an
Aruba Loan, Co-op Shares in the related Association at La Cabana Resort, which
entitle the owner thereof the right to use and occupy a fixed Unit at La Cabana
Resort for a fixed period of time.

                    “Total Liabilities” shall mean the Indebtedness of Bluegreen
which is denoted in Bluegreen’s audited financial statements as “Total
Liabilities” as filed with the Securities and Exchange Commission from time to
time and in accordance with GAAP.

                    “Transaction Documents” shall mean the Indenture, the
Purchase Agreement, the Sale Agreement, the Lockbox Agreement, the Backup
Servicing Agreement, the Administration Agreement, the Remarketing Agreement,
the Custodial Agreement, the Note Funding Agreement, the Fee Letter, and all
other agreements, documents or instruments (other than the Timeshare Loan
Documents) delivered in connection with the transactions contemplated thereby.

                    “Transfer Date” shall mean with respect to a Qualified
Substitute Timeshare Loan, the date on which the Seller substitutes one or more
Timeshare Loan in accordance with Section 4.6 of the Indenture.

                    “Treasury Regulations” shall mean the regulations, included
proposed or temporary regulations, promulgated under the Code. References herein
to specific provisions of proposed or temporary regulations shall include
analogous provisions of final Treasury Regulations or other successor Treasury
Regulations.

                    “Trust” shall mean the Issuer.

                    “Trust Accounts” shall mean collectively, the Lockbox
Account, the Collection Account, the Credit Card Account and the General Reserve
Account.

- 38 -

--------------------------------------------------------------------------------



                    “Trust Agreement” shall mean the Trust Agreement, dated May
5, 2006, by and among Bluegreen Timeshare Finance Corporation I, GSS Holdings,
Inc. and Wilmington Trust Company, as the same may be amended, modified or
supplemented from time to time in accordance with the terms thereof.

                    “Trust Certificate” shall mean the certificate issued under
the Trust Agreement, which represents the sole equity interest in the Trust
formed thereunder.

                    “Trust Estate” shall have the meaning specified in the
Granting Clause of the Indenture.

                    “Trust Estate Liquidation Event” shall have the meaning
specified in Section 6.6(b) of the Indenture.

                    “Trust Owner” shall mean the owner of the non-economic Trust
Certificate issued by the Issuer pursuant to the Trust Agreement, which shall be
GSS Holdings, Inc.

                    “Trust Owner Fee” shall mean an annual fee equal to $3,500.

                    “Trust Paying Agent” shall have the meaning specified in
Section 3.13 of the Trust Agreement.

                    “UCC” shall mean the Uniform Commercial Code as from time to
time in affect in the applicable jurisdiction or jurisdictions.

                    “Unit(s)”: One individual air-space condominium unit, cabin,
villa, cottage, townhome or lot within a Resort, together with all furniture,
fixtures and furnishings therein, and together with any and all interests in
common elements appurtenant thereto, as provided in the related Timeshare
Program Governing Documents.

                    “Upgrade” shall mean the process in which an Obligor of an
Original Club Loan elects to (a)(i) reconvey the existing Club Property for a
new Club Property and (ii) exchanges the Original Club Loan for an Upgrade Club
Loan secured by such new Club Property or (b)(i) acquires additional Club
Property and (ii) exchanges the Original Club Loan for an Upgrade Club Loan from
the Club Originator secured by the existing Club Property and the additional
Club Property.

                    “Upgrade Club Loan” shall mean the new timeshare loan
originated by the Club Originator in connection with an Upgrade.

                    “Vacation Points” shall have the meaning specified in the
Club Trust Agreement.

                    “Wilderness Resort” shall mean a Resort designated by
Bluegreen as an outdoor, wilderness experiential resort.

                    “Wilderness Loan” shall mean a Timeshare Loan at a
Wilderness Resort that is secured by a Unit that is a platform tent, cabin or a
campsite for a recreational vehicle.

- 39 -

--------------------------------------------------------------------------------